 



Exhibit 10.69
EXECUTION COPY
 
LOAN PURCHASE AND SALE AGREEMENT
By and Between
MERRILL LYNCH CREDIT CORPORATION
and
CENDANT MORTGAGE CORPORATION
Dated as of
December 15, 2000
 
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
Section 1.
  Definitions     1  
Section 2.
  Purchase and Sale of PHH Loans     8  
Section 3.
  Assignment of PHH Loans     9  
Section 4.
  Reporting     10  
Section 5.
  Sale of Mortgage Loans to Third Parties     10  
Section 6.
  Representations and Warranties of MLCC as to PHH Loans     10  
Section 7.
  Representations and Warranties of MLCC as to Pipeline Loans     10  
Section 8.
  Representations and Warranties of MLCC as to Pledged Asset Services     11  
Section 9.
  Representations and Warranties of PHH     11  
Section 10.
  Confidentiality and No Personal Solicitation     12  
Section 11.
  Indemnification     13  
Section 12.
  Termination     14  
Section 13.
  No Assignment     15  
Section 14.
  Governing Law     15  
Section 15.
  Lawful Conduct; Severability; Release     15  
Section 16.
  Amendments     15  
Section 17.
  Captions     15  
Section 18.
  Notices     15  
Section 19.
  Counterparts     16  
Section 20.
  No Waivers; Remedies Cumulative     16  
Section 21.
  Binding Effect     16  
Section 22.
  Benefit of Parties Only     16  
Section 23.
  Construction     17  

Loan Purchase and Sale Agreement

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
Section 24.
  Further Assurances; Survival     17  
Section 25.
  Cooperation     17  
 
            Exhibit A — Change of Control List         Exhibit B — Servicing
Provisions         Exhibit C — [Reserved]         Exhibit D — Price Adjustments
       

ii



--------------------------------------------------------------------------------



 



 
LOAN PURCHASE AND SALE AGREEMENT
          THIS LOAN PURCHASE AND SALE AGREEMENT (the “Purchase Agreement”)
effective as of January 2, 2001 (the “Effective Date”) is entered into by and
between Merrill Lynch Credit Corporation, a corporation organized and existing
under the laws of the State of Delaware (“MLCC”), and Cendant Mortgage
Corporation d/b/a PHH Mortgage Services, a corporation organized under the laws
of the State of New Jersey (“PHH”) (each, individually, a “Party” and
collectively, the “Parties”).
W I T N E S S E T H :
          WHEREAS, MLCC is duly licensed and authorized to originate Mortgage
Loans:
          WHEREAS, the Parties have entered into that certain Origination
Assistance Agreement dated as of the Effective Date (the “Origination
Agreement”), under the terms of which PHH shall assist MLCC in the origination
of Mortgage Loans;
          WHEREAS, PHH is a mortgage banking company duly licensed and
authorized to originate, process, and purchase Mortgage Loans and desires to
provide those services to MLCC as more particularly set forth in the Origination
Agreement and in this Agreement;
          WHEREAS, MLCC desires to originate Mortgage Loans with the assistance
of PHH for sale into the secondary mortgage market; and
          WHEREAS, PHH is willing to purchase from MLCC Mortgage Loans that have
been closed by PHH, on behalf of MLCC, and funded by MLCC and that meet PHH
purchase criteria;
          NOW, THEREFORE, the Parties, in consideration of the terms,
conditions, promises and agreements set forth in this Purchase Agreement, agree
as follows:
          SECTION 1. Definitions. (a) Certain Defined Terms. As used in this
Agreement, the following Terms shall have the following meanings:
          “Additional Collateral” shall mean, with respect to any Mortgage 100sm
Loan or any Parent Power® Mortgage Loan, the Securities Account and the
financial assets held therein subject to a security interest pursuant to the
related Mortgage 100sm Pledge Agreement or Parent Power® Guaranty and Security
Agreement for Securities Account, respectively.
          “Additional Collateral Mortgage Loan” shall mean each Mortgage Loan
that is either a Mortgage 100sm Loan or Parent Power® Mortgage Loan as to which
Additional Collateral was required to be provided at the closing thereof.
          “Affiliate” or “affiliate” shall mean, with respect to any Person, any
other Person that directly or indirectly controls, is controlled by, or is under
common control with, such Person. (Capitalized terms derived from the word
Affiliate (e.g. “Affiliated”) shall have the corresponding meanings). For the
purposes of this definition, “control,” “controlled by,” and
Loan Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



“under common control with” means the direct or indirect possession of ordinary
voting powers to elect a majority of the board of directors or comparable body
of a Person.
          “Alternative Construction Loan” shall mean a Construction Loan which
converts to a PrimeFirst® Loan.
          “Alternative Loans” shall mean Alternative Construction Loans, Equity
Access Loans and PrimeFirst® Loans.
          “Applicable Requirements” shall mean and include, as of the time of
reference, collectively, (A) with respect to the Mortgage Loans, all of the
following: (i) all contractual obligations, including without limitation those
contractual obligations contained in this Agreement, in any agreement with any
insurer or in the applicable Mortgage Loan; (ii) all applicable federal, state
and local legal and regulatory requirements (including statutes, rules,
regulations, administrative interpretations and ordinances as well as any of the
foregoing applicable to MLCC by virtue of its state licenses, qualifications and
exemptions and by virtue of its being a subsidiary of MLBUSA); (iii) all other
applicable requirements and guidelines of each investor, insurer, governmental
agency, board, commission, instrumentality and other governmental body or office
having jurisdiction; (iv) all other applicable judicial and administrative
judgments, orders, stipulations, awards, writs and injunctions; (v) the
reasonable and customary mortgage origination practices of prudent mortgage
lending institutions which make mortgage loans of the same type as the Mortgage
Loans in the jurisdictions in which the related Mortgaged Properties are
located; (vi) any Mortgage Lending Laws; and (vii) any applicable MLCC and
MLBUSA internal policies and procedures, as revised from time to time in
accordance with the terms hereof, and (B) the Foreign Corrupt Practices Act of
1977, as amended.
          “Approval Letter” shall mean a correspondence issued to an applicant
for a Mortgage Loan, in MLCC’s name by PHH, approving an application for a
Mortgage Loan. PHH shall use PHH’s standard form of approval letter subject only
to such changes as the Parties shall mutually agree upon from time to time.
          “Assignment” shall mean a document, sufficient under the laws of the
jurisdiction where the related Mortgaged Property is located, to reflect all
transfers of the Mortgage Instrument and the Mortgage Note.
          “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which either (i) commercial banks are required or authorized by law
to be closed in the City of New York or the State of Utah or (ii) the New York
Stock Exchange is required or authorized by law to be closed.
          “Concession(s)” shall mean, with respect to a Mortgage Loan, (i) an
MLCC approved deviation from the applicable rate sheet regarding interest rate,
origination fee and/or discount points; or (ii) a waiver by MLCC of certain fees
associated with a Mortgage Loan, including, but not limited to, application fee,
appraisal fee, or other promotional fees, which causes an addition to or
subtraction from the Purchase Price.
Loan Purchase and Sale Agreement

2



--------------------------------------------------------------------------------



 



          “Conforming Conventional Mortgage Loan” shall mean a Mortgage Loan the
terms of which are in conformity with the standards, including loan amount and
documentation requirements, of Fannie Mae (also referred to as “FNMA”) or
Freddie Mac (also referred to as “FHLMC”) under one of their respective home
mortgage purchase programs (such standards shall be referred to hereafter
respectively as the “FNMA Guidelines” and the “FHLMC Guidelines”) and any other
Mortgage Loan except for Construction Loans, PrimeFirst Loans. Equity Access
Loans, Jumbo/Non-Conforming Loans, or Government Loans that otherwise meet MLCC
Underwriting Guidelines.
          “Construction Loan” shall mean a Mortgage Loan for the purpose of
financing the construction (or alteration) of a one- to four-family residence,
which Mortgage Loan is funded in installments.
          “Continuing Directors” means, as of any date of determination, any
member of the Board of Directors of either Cendant or PHH, as the case may be,
who:
          (1) was a member of such Board of Directors on the date hereof; or
          (2) was nominated for election or elected to such Board of Directors
with the approval of a majority of the Continuing Directors who were members of
such Board at the time of such nomination or election.
          “Customers” shall mean the current and prospective customers of MLCC.
          “Direct Competitor shall mean any Person listed on Exhibit A hereto.
          “EDP” means the electronic data processing system used by MLCC and
PER, which are licensees of ALLTEL Information Services, Inc.
          “Equity Access® Agreement” shall mean the revolving line of credit
agreement entered into between MLCC and the Guarantor under any Parent Power®
Guaranty Agreement for Real Estate pursuant to which a line of credit may be
drawn upon by MLCC to fund the payment by such guarantor of a loss specified in
such Parent Power® Guaranty Agreement for Real Estate.
          “Equity Access Loans” shall mean a Mortgage Loan in the form of a line
of credit secured by a Mortgage Instrument, currently referred to by MLCC as
“Equity Access Loans” and offered under a program currently referred to by MLCC
as the Equity Access Program.
          “Equity Access® Mortgage” means the mortgage, deed of trust or other
security instrument (including all amendments and supplements thereto) made by
the Guarantor under any Parent Power® Guaranty Agreement for Real Estate to
secure its obligations thereunder and under the related Equity Access®
Agreement.
          “Financial Services Firm” shall mean any Person that offers, directly
or indirectly, any financial services or financial product.
Loan Purchase and Sale Agreement

3



--------------------------------------------------------------------------------



 



          “Government Loan” is a Mortgage Loan that qualifies for mortgage
insurance by the FHA or that qualifies for a loan guaranty by the Veterans’
Administration.
          “Guarantor” means any individual who has guaranteed payment of a
Mortgage Loan pursuant to a Parent Power Agreement.
          “Jumbo/Non-Conforming Mortgage Loan” is a conventional Mortgage Loan
the original principal balance of which exceeds the maximum loan amount for
Conforming Conventional Mortgage Loans specified by FNMA or FHLMC or otherwise
does not meet the FNMA or FHLMC Guidelines.
          “LIBOR Interest Rate” shall mean the interest rate equal to 30-day
LIBOR based upon a 360-day year.
          “MLBUSA” means Merrill Lynch Bank USA.
          “Mortgage 100sm Loan” means a Mortgage Loan secured by Additional
Collateral having a value, as of the date of origination of such Mortgage Loan,
of at least equal to the related Original Additional Collateral Requirement.
          “Mortgage 100sm Pledge Agreement” means, with respect to each Mortgage
100sm Loan, the Pledge Agreement for Securities Account between the related
Mortgagor and MLCC pursuant to which such Mortgagor granted a security interest
in the related Securities and other financial assets held therein.
          “Mortgage File” shall mean the file containing (a) the Mortgage or
other deed of trust, security deed, mortgage, or any other instrument which
constitutes a first lien on the Mortgaged Property securing payment by a
Mortgagor of a Mortgage Note, (b) the Mortgage Note, (c) the Assignments, if
any, and (d) the credit and closing packages, custodial documents, applicable
servicing documents, escrow documents and all other files, records and documents
necessary to establish the eligibility of the Mortgage Loans for purchase.
          “Mortgage Instrument” means any deed of trust, security deed,
mortgage, or any other instrument which constitutes a first lien or second lien
on the improved Mortgaged Property securing payment by a mortgagor of a Mortgage
Note.
          “Mortgage Loan” means a domestic, consumer purpose, one-to-four family
residential purchase money or refinance closed-end mortgage loan or open-end
mortgage loan. The term “Mortgage Loan” as used herein shall include, but not be
limited to, Conforming Conventional Mortgage Loans, Jumbo/Non-Conforming
Mortgage Loans, PrimeFirst® Loans, Construction Loans, and Equity Access Loans.
          “Mortgage Loan Documents” means the Mortgage Instruments, Mortgage
Notes and Assignments.
          “Mortgage Loan Pricing” means the interest rates, discount points,
loan origination fees, loan application fee, closing costs and other associated
cost elements for a Mortgage Loan.
Loan Purchase and Sale Agreement

4



--------------------------------------------------------------------------------



 



          “Mortgage Loan Types” means the various types of Mortgage Loans
offered pursuant to this Agreement.
          “Mortgage Note” means the mortgage note, deed of trust note, security
deed note or other form of promissory note executed by a mortgagor and secured
by a Mortgage Instrument evidencing the indebtedness of the mortgagor under a
Mortgage Loan.
          “Mortgaged Property,” means the collateral given to secure the
repayment of a Mortgage Loan.
          “Original Additional Collateral Requirement” shall mean, with respect
to any Additional Collateral Mortgage Loan, generally 30 percent of the original
principal balance of such Mortgage Loan or such lesser percentage thereof as is
specified by MLCC in connection with the origination of such Additional
Collateral Mortgage Loan.
          “Origination Agreement” means the Origination Assistance Agreement,
dated as of the date hereof, by and between MLCC and PHH, as the same may be
amended from time to time in accordance with the terms thereof.
          “Origination Services” shall mean the loan origination services to be
performed by PHH for and on behalf of MLCC as detailed in the Origination
Agreement.
          “Parent Power® Agreement” means, with respect to each Parent Power®
Mortgage Loan, a Parent Power® Guaranty and Security Agreement for Securities
Account or a Parent Power® Guaranty Agreement for Real Estate.
          “Parent Power® Guaranty Agreement for Real Estate” means, with respect
to certain Parent Power® Mortgage Loans, an agreement between MLCC and a
Guarantor on behalf of the Mortgagor under such Parent Power® Mortgage Loan
pursuant to which such Guarantor guarantees the payment of certain losses under
such Parent Power® Mortgage Loan, authorizes MLCC to draw on the related Equity
Access Agreement to fund such guaranty, and has secured such Equity Access
Agreement with an Equity Access Mortgage secured by a lien on residential real
estate of the Guarantor.
          “Parent Power® Guaranty and Security Agreement for Securities Account”
means, with respect to certain Parent Power® Mortgage Loans, an agreement
between MLCC and a guarantor on behalf of the Mortgagor under such Parent Power®
Mortgage Loan pursuant to which such guarantor guarantees the payment of certain
losses under such Parent Power® Mortgage Loan and has granted a security
interest to MLCC in certain marketable securities to collateralize such
guaranty.
          “Parent Power® Mortgage Loan” shall mean a Mortgage Loan that is
supported by a Parent Power® Agreement.
          “Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, or unincorporated organization, or a federal,
state, city, municipal, or foreign government, or an agency or political
subdivision thereof.
Loan Purchase and Sale Agreement

5



--------------------------------------------------------------------------------



 



          “PHH Change of Control” means the occurrence of any of the following:
          (1) the sale, lease, transfer, conveyance or other disposition, or by
way of merger or consolidation, in one or a series of related transactions, of
all or substantially all of the assets of Cendant Corporation (“Cendant”) or PHH
(or any successor entity to either thereof) to any “person” — as such term is
used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, or
          (2) the adoption of a plan relating to the liquidation or dissolution
of Cendant or PHH;
          (3) the consummation of any transaction, including, without
limitation, any merger or consolidation, the result of which is that any
“person,” as defined above, becomes the beneficial owner, directly or
indirectly, of more than 50% of the voting stock of either Cendant or PHH; or
          (4) the first day on which a majority of the members of the Board of
Directors of Cendant are not Continuing Directors.
          “PHH Competitor Change of Control” means a PHH Change of Control to a
Direct Competitor.
          “Piggyback Equity Access Loan” means a junior lien Equity Access Loan
that is closed contemporaneously with a first lien Mortgage Loan originated
pursuant to the terms and provisions of the Origination Agreement.
          “Pipeline Loan” shall mean various potential Mortgage Loans (which are
to be further identified in the Letter Agreement) which are in one of various
stages of loan origination, approval and processing at MLCC, but which, as of
the Effective Date, shall not have been closed and funded.
          “Pledge Agreement” means any Mortgage 100sm Pledge Agreement or Parent
Power® Guaranty and Security Agreement for Securities Account related to an
Additional Collateral Mortgage Loan.
          “Portfolio Servicing Agreement” means the Portfolio Servicing
Agreement, dated as of January 28, 2000, between MLCC and PHH, as the same may
be amended from time to time in accordance with the terms thereof.
          “PrimeFirst® Loans” means adjustable rate loans offered by MLCC in
which the monthly repayments thereunder for approximately the first 120 months
of the term thereof are interest only.
          “Program” shall mean the origination of Mortgage Loans for customers
under the Origination Agreement on a private label basis.
Loan Purchase and Sale Agreement

6



--------------------------------------------------------------------------------



 



          “Securities Account” shall mean, with respect to any Additional
Collateral Mortgage Loans, the account, together with the financial assets held
therein, that are the subject of the related Pledge Agreement.
          “Servicing Agreement” means collectively (i) the Servicing Rights
Purchase and Sale Agreement, dated as of January 28, 2000, between MLCC and PHH,
as amended, and (ii) the Servicing Rights Purchase and Sale Agreement, dated as
of the date hereof, between MLCC and PHH.
          “Servicing Provisions” means those policies, procedures and
requirements pertaining to the servicing of Mortgage Loans, as set forth in
detail on Exhibit B hereto.
          “Standard Equity Access Loan” means an Equity Access loan that is not
a Piggyback Equity Access Loan.
          “Surety Bond” means the limited purpose Surety Bond, dated
February 28, 1996, issued by the Surety Bond Issuer in favor of MLCC.
          “Surety Bond Issuer” means Ambac Assurance Corporation (f/k/a AMBAC
Indemnity Corporation) or any successor thereto.
          “Trademark Use Agreement” means the Trademark Use Agreement, dated as
of the date hereof, between MLCC and PHH, as the same may be amended from time
to time in accordance with the terms thereof.
          Definitions. The following terms have the meanings set forth in the
Section set forth below:

      Definition   Location
Aggregate Pipeline Loan Purchase Price
  2(c)
AMBAC Statement
  3(b)
Bankrupt Party
  12
Effective Date
  Preamble
Extension Term
  12
Indemnitees
  11(a)
Initial Termination Date
  12
Letter Agreement
  2(c)
MLCC
  Preamble
MLCC Account
  2(b)
Mortgage
  3
Mortgage Note
  2(b)
Origination Agreement
  Recitals
Party/Parties
  Preamble
PHH
  Preamble
PHH Loans
  2(a)
Purchase Agreement
  Preamble
Purchase Price
  2(b)

Loan Purchase and Sale Agreement

7



--------------------------------------------------------------------------------



 



     
Servicing Agreement
  Recitals
Servicing Rights
  2(a)

          (b) Interpretation. (i) The headings contained in this Agreement or in
any Exhibit hereto are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. All Exhibits annexed hereto
or referred to herein are hereby incorporated in and made part of this Agreement
as if set forth herein. Any capitalized terms used in any Exhibit but not
otherwise defined therein shall have the meaning as defined in this Agreement.
          (ii) In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
          (iii) The definitions of the terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes,” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (a) any definition of, or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions or such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall also be construed to mean the Person’s successors and
permitted assigns, (c) the words “herein,” “hereof” and “hereunder,” and words
of similar impact, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, and (d) all references herein to
Articles, Sections or Exhibits shall be construed to refer to Articles, Sections
or Exhibits of this Agreement.
          SECTION 1A. Effectiveness Upon Closing. Notwithstanding the fact that
this Agreement shall have been executed prior to the Effective Date, no
provision contained herein, including, without limitation, the survival
provision contained in Section 24, shall become effective until the Closing Date
(as defined in the Asset Purchase Agreement, dated as of December 15, 2000, by
and between PHH and MLCC).
          In the event that the Closing shall not occur, this Agreement will
have no effect whatsoever, as if it had never been executed by the Parties, and
the Parties will have no rights or obligations under this Agreement.
          SECTION 2. Purchase and Sale of PHH Loans. (a) Except as otherwise
provided herein, PHH agrees to purchase from MLCC, and MLCC agrees to sell to
PHH, all right, title and interest in and to all Mortgage Loans that have been
originated in accordance with and under the terms of the Origination Agreement,
other than any Alternative Loan (“PHH Loans”), including the right to service
such PHH Loans, collect the servicing fee on such PHH Loans, and collect any
income related thereto (“Servicing Rights”), subject to the respective
representations, warranties and covenants of the Parties under this Purchase
Agreement,
Loan Purchase and Sale Agreement

8



--------------------------------------------------------------------------------



 



including the obligation of PHH to service such PHH Loans in accordance with the
Servicing Provisions. PHH shall have no obligation to purchase, and MLCC shall
have no obligation to sell, any Alternative Loans hereunder. PHH covenants and
agrees that in exercising and performing all acts necessary and incident to the
Servicing Rights, it will do so in accordance with the Servicing Provisions.
          (b) PHH shall purchase all PHH Loans from MLCC by wiring the Purchase
Price for each PHH Loan in immediately available funds to an account designated
by MLCC (the “MLCC Account”) no later than [* * *] following the day on which a
PHH Loan is funded by MLCC pursuant to the Origination Agreement. The “Purchase
Price” for each PHH Loan shall be equal to [* * *] such PHH Loan pursuant to the
terms of the note executed in connection with the PHH Loan (sometimes referred
to hereafter as the “Mortgage Note”) from the date the PHH Loan funds were
disbursed by MLCC up to but not including the day PHH wires the Purchase Price
to MLCC.
          (c) By no later than five (5) Business Days after the Effective Date,
PHH shall purchase the Pipeline Loans from MLCC by wiring the “Aggregate
Pipeline Loan Purchase Price” (as such term is defined in the Letter Agreement,
dated as of December 15, 2000, executed by PHH and MLCC, the “Letter Agreement”)
in immediately available funds to the MLCC Account.
          (d) Without relieving PHH of any of its obligations hereunder or MLCC
waiving its termination rights set forth in Section 12, in the event that PHH
does not purchase any PHH Loan in accordance with the terms of Section 2, MLCC
shall not be required to sell such PHH Loan (including Servicing Rights with
respect thereto) to PHH hereunder and may sell or otherwise transfer such PHH
Loan (including Servicing Rights with respect thereto) to a third party or
retain such PHH Loan for its own account. The failure of PHH to purchase any PHH
Loan in accordance with this paragraph (d) shall not entitle PHH to the benefit
of any cure period specified in Section 12 of this Purchase Agreement with
respect to such PHH Loans.
          SECTION 3. Assignment of PHH Loans. (a) When MLCC receives the
Purchase Price from PHH for a particular PHH Loan, PHH shall, at its sole cost
and expense and on behalf of MLCC, and MLCC hereby authorizes PHH to, on its
behalf, endorse the related Mortgage Note and assign the related security
instrument (sometimes referred to hereafter as the “Mortgage”) to PHH, or a
secondary market investor specified by PHH, as soon as reasonably possible, and
shall in similar manner execute all such other documents necessary to make PHH
the mortgagee or other secured party of record. Any recording fees or similar
expenses due and payable on account of the assignments contemplated in this
section shall be paid by PHH. To the extent MLCC shall have in its possession
any original PHH Loan documents at the time of the assignment of the PHH Loan to
PHH, MLCC shall thereupon deliver the original of same to PHH.
          (b) On the closing date of each Additional Collateral Mortgage Loan,
MLCC shall cause to be delivered to PHH: (i) an assignment of MLCC’s interest
under the Surety Bond with respect to such Additional Collateral Mortgage Loan
sold on such date; and (ii) a certificate
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

Loan Purchase and Sale Agreement

9



--------------------------------------------------------------------------------



 



of the Surety Bond Issuer confirming the insurance of such Additional Collateral
Mortgage Loan sold on such date pursuant to the provisions of the Surety Bond.
On a quarterly basis, MLCC shall submit to PHH a statement (an “AMBAC
Statement”) specifying the amounts of premiums paid by MLCC to AMBAC with
respect to the Surety Bond for all Additional Collateral Mortgage Loans sold to
PHH during the prior quarterly period. Each AMBAC Statement shall include
documentation evidencing the amounts invoiced to PHH. Upon receipt of each AMBAC
Statement, PHH shall, within [* * *], pay to MLCC an amount equal to the
aggregate of all amounts invoiced on the respective AMBAC Statement. From time
to time. PHH may make reasonable requests from MLCC with respect to Additional
Collateral Mortgage Loans to the extent that such information is necessary in
relation to the subsequent sale of such Mortgage Loan, and MLCC hereby agrees to
comply with such reasonable requests, to the extent such compliance does not
violate the Applicable Requirements.
          SECTION 4. Reporting. PHH shall provide MLCC on a monthly basis with
the reports that are required to be provided by PHH to MLCC as of the Effective
Date pursuant to the Mortgage Loan Purchase and Services Agreement, dated as of
September 24, 1997, as amended, between MLCC and PHH and as may otherwise be
agreed to in writing by the Parties.
          SECTION 5. Sale of Mortgage Loans to Third Parties. MLCC retains the
right, at its sole option and discretion, to sell to a third party any
Alternative Loan. For each such Alternative Loan, the transfer of servicing
rights shall be governed by the terms and conditions of the Servicing Rights
Purchase and Sale Agreement, dated as of January 28, 2000, as amended, by and
between PHH and MLCC, and PHH shall service such Alternative Loans pursuant to
the terms of the Portfolio Servicing Agreement.
          SECTION 6. Representations and Warranties of MLCC as to PHH Loans.
MLCC represents and warrants to PHH that at the time it executes this Purchase
Agreement and at the time it sells each PHH Loan to PHH in accordance with the
terms of this Purchase Agreement:
          (a) it is duly organized and existing, and in good standing, under
applicable law;
          (b) it has the requisite authority to enter into this Purchase
Agreement under applicable federal, state, and local laws, and is in compliance
in all material respects with the terms and conditions of this Purchase
Agreement;
          (c) the terms and conditions of this Purchase Agreement do not violate
any provision of its organizational documents; and
          (d) except as otherwise provided in the Origination Agreement, in
connection with all PHH Loans purchased by PHH pursuant to this Purchase
Agreement, from the date any PHH Loan is closed pursuant to the Original
Agreement until the date such PHH Loan is purchased pursuant to this Purchase
Agreement, MLCC will have taken no action (not otherwise the responsibility of
PHH pursuant to the Origination Agreement) nor will it have failed to take any
action (not otherwise the responsibility of PHH pursuant to the Origination
Agreement) that might cause any PHH Loan not to be in compliance with, or
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

Loan Purchase and Sale Agreement

10



--------------------------------------------------------------------------------



 



not to have been originated in compliance with, all applicable federal, state
and local laws and regulations, the Mortgage Lending Laws, Applicable
Requirements, and the terms of this Purchase Agreement.
          SECTION 7. Representations and Warranties of MLCC as to Pipeline
Loans. The Pipeline Loans have been processed by MLCC in accordance with the
MLCC Underwriting Guidelines previously submitted to PHH and in accordance with
all Applicable Requirements.
          SECTION 8. Representations and Warranties of MLCC as to Pledged Asset
Services. MLCC represents and warrants to PHH that prior to its assignment to
the related investor, MLCC had a first priority perfected security interest in
each Securities Account, or, if necessary to perfect a first priority security
interest in each asset contained in such Securities Account, a first priority
perfected security interest in each such asset contained in such Securities
Account and following MLCC’s assignment of the Pledge Agreements and related
security interest, the related investor has a first priority perfected security
interest in each Securities Account, or, if necessary to perfect a first
priority security interest in each asset contained in such Securities Account, a
perfected first priority security interest in each such asset contained in such
Securities Account.
          SECTION 9. Representations and Warranties of PHH. PHH represents and
warrants to MLCC that at the time it executes this Purchase Agreement and at the
time it purchases each PHH Loan from MLCC:
          (a) it is duly organized and existing, and in good standing, under the
laws of the State of New Jersey and it is qualified to transact business in each
jurisdiction in which such qualification is deemed necessary. It is properly
licensed and qualified to transact business in all appropriate jurisdictions to
conduct all activities performed under this Agreement;
          (b) it has the requisite authority to enter into this Purchase
Agreement and to perform the obligations required of it hereunder under
applicable federal, state, and local laws, and compliance with the terms and
conditions of this Purchase Agreement do not and will not violate any provision
of its Articles of Incorporation or its Bylaws. The execution and delivery of
this Agreement, and the consummation of the transactions contemplated hereby,
each have been duly and validly authorized by all necessary corporate action.
This Agreement constitutes a valid and legally binding agreement of PHH
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, or other laws or equitable principles affecting the
enforcement of creditors’ rights generally;
          (c) the terms and conditions of this Purchase Agreement do not violate
any instrument relating to the conduct of PHH’s business or any other agreement
to which PHH is a party; and no consent or approval of any governmental entity
or any third party is required for PHH to execute, or to purchase PHH Loans
pursuant to, this Purchase Agreement;
Loan Purchase and Sale Agreement

11



--------------------------------------------------------------------------------



 



          (d) it has made no misstatement or omission of material fact in any
written or oral representation it has made to MLCC in connection with this
Purchase Agreement;
          (e) except as otherwise provided in the Origination Agreement, with
respect to all PHH Loans to be sold hereunder that were originated by MLCC with
the assistance of PHH pursuant to the Origination Agreement, PHH has performed
its services under the Origination Agreement in accordance with the requirements
set forth therein, and has taken no action, nor has it failed to take any
action, that might cause any PHH Loan not to be in compliance in all material
respects with all Applicable Requirements and the terms of this Purchase
Agreement, including but not limited to: the fair housing act, anti-redlining,
equal credit opportunity, truth-in-lending, real estate settlement procedures,
fair credit reporting, and every other prohibition against unlawful
discrimination in residential mortgage lending or governing consumer credit, and
also including, without limitation, the Consumer Credit Reporting Act, Equal
Credit Opportunity Act of 1975 and Regulation B, Fair Credit Reporting Act,
Financial Institutions Reform Recovery and Enforcement Act, Truth in Lending
Law, in particular, Regulation Z as amended, the Flood Disaster Protection Act
of 1973, the Real Estate Settlement Procedures Act of 1975, and Regulation X and
state consumer credit codes and laws in connection with all PHH Loans;
          (f) there is no litigation, proceeding, claim, demand or governmental
investigation pending or, to the knowledge of PHH, threatened, nor is there any
order, injunction or decree outstanding against or relating to PHH, which could
result in liability to MLCC or materially impair the ability of PHH to perform
its obligations hereunder, nor does PHH know of any material basis for any such
litigation, proceeding, claim or demand or governmental investigation. PHH is
not in default with respect to any order of any court, governmental authority or
arbitration board or tribunal to which PHH is a party or is subject, and PHH is
not in violation of any laws, ordinances, governmental rules or regulations to
which it is subject; and
          (g) no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by PHH of or compliance by PHH with this Agreement or the purchase
of the PHH Loans as evidenced by the consummation of the transactions
contemplated by this Agreement, or if required, such approval has been obtained
prior to the Effective Date.
          SECTION 10. Confidentiality and No Personal Solicitation. (a) Each
party understands that certain information which it has been furnished and will
be furnished in connection with this Agreement, including, but not limited to,
information concerning business procedures or prices, policies or plans of the
other party or any of its Affiliates, is confidential and proprietary, and each
party agrees that it will maintain the confidentiality of such information and
will not disclose it to others or use it except in connection with the proposed
transactions contemplated by this Agreement, without the prior written consent
of the party furnishing such information. Information which is generally known
in the industry concerning a party or among such party’s creditors generally or
which has been disclosed to the other party by third parties who have a right to
do so shall not be deemed confidential or proprietary information for these
purposes. If PHH, any of its Affiliates or any officer, director, employee or
Loan Purchase and Sale Agreement

12



--------------------------------------------------------------------------------



 



agent of any of the foregoing is at any time requested or required to disclose
any information supplied to it by or on behalf of MLCC in connection with the
transactions contemplated hereby, PHH agrees to provide MLCC with prompt notice
of such request(s) so that MLCC may seek an appropriate protective order and/or
waive PHH’s compliance with the terms of this Section. If MLCC, any of its
Affiliates or any officer, director, employee or agent of any of the foregoing
is at any time requested or required to disclose any information supplied to it
by or on behalf of MLCC in connection with the transactions contemplated hereby,
MLCC agrees to provide PHH with prompt notice of such request(s) so that PHH may
seek an appropriate protective order and/or waive MLCC’s compliance with the
terms of this Section. Notwithstanding the terms of this Section, if, in the
absence of a protective order or the receipt of a waiver hereunder, PHH or MLCC
is nonetheless, in the opinion of its counsel, compelled to disclose information
concerning the other party to any tribunal or other governing or regulatory body
or else stand liable for contempt or suffer other censure or penalty, PHH or
MLCC may disclose such information to such tribunal without liability hereunder.
Upon termination of this Agreement, each party agrees to promptly return to the
other all confidential materials, and all copies thereof, which have been
furnished to it in connection with the transactions contemplated hereby.
          (b) All information provided by Mortgagors in connection with a PHH
Loan shall be treated by PHH as confidential information and shall be handled in
the same manner as described in Section 11(a) and as otherwise required under
applicable laws.
          (c) Without MLCC’s prior written consent, which may be withheld by
MLCC in its sole discretion, neither PHH nor any Affiliate shall solicit any
Mortgagor, or cause any Mortgagor to be solicited, for subordinate financing of
any Mortgage Loan (other than subordinate financing arranged through the Equity
Access Program), or any product or service whatsoever, including, without
limitation, any investment or financial services or products, insurance products
or services and brokerage account services. PHH (but not any of its Affiliates)
may solicit Mortgagors for prepayment of the related Mortgage Loans, but only if
(i) PHH has obtained MLCC’s prior written consent, which will not be
unreasonably withheld, (ii) such solicitation is made in compliance with the
Applicable Requirements and (iii) upon obtaining any positive responses to such
solicitation, PHH processes and closes the related Mortgage Loans pursuant to
the Origination Agreement and purchases Conforming Conventional Mortgage Loans
and Jumbo/Non-Conforming Loans resulting therefrom pursuant to this Agreement.
Neither MLCC nor any of its Affiliates shall be prohibited from soliciting any
Mortgagor or causing any Mortgagor to be solicited for any product or service
now offered (or hereafter offered) by MLCC or any Affiliate of MLCC, other than
for prepayment of any Mortgage Loan. PHH shall not prepare or disseminate, for
compensation or otherwise, any mailing lists relating to the Mortgagors, the
Mortgage Loans, the servicing rights (as such term is defined in the Servicing
Agreement), or otherwise, including any lists of Mortgagors, without MLCC’s
prior written consent, which may be withheld by MLCC in its sole discretion. The
parties hereto nevertheless agree that (i) either PHH, MLCC or their Affiliates
may from time to time undertake promotions that are directed to either their own
general customer base or to the general public at large and that do not target
Mortgagors directly, including, without limitation, newspaper, radio and
television advertisements and mass mailing or telephone solicitations and that
(ii) offers by PHH, MLCC or their Affiliates to refinance Mortgage Loans under
this Program in response to, or as a result of, contact initiated by such
related Customers or their representatives shall not constitute solicitation.
PHH shall cause each subsequent purchaser of
Loan Purchase and Sale Agreement

13



--------------------------------------------------------------------------------



 



any Mortgage Loan to comply with the terms, conditions, and restrictions set
forth in this paragraph.
          (d) The confidentiality provisions contained in this Section 10 shall
survive the termination of this Agreement.
          SECTION 11. Indemnification. (a) Each Party hereto (each an
Indemnitor) agrees to indemnify, defend and hold harmless the other Party and
each of its respective officers, directors, employees, agents, attorneys,
members and shareholders of each of the foregoing (collectively called the
“Indemnitees”) from and against any and all Losses (as that term is defined in
the Origination Agreement) imposed on, incurred by or asserted against such
Indemnitees, whether brought under common law or in equity, or in contract, tort
or otherwise, caused by, arising from or connected with (i) the breach by the
Indemnitor of any term, condition, representation, obligation or warranty of
such Indemnitor set forth in this Agreement or (ii) the negligence or willful
misconduct of the Indemnitor.
          (b) Before either Party is entitled to indemnification as provided in
this Section 11, the Party claiming indemnification shall give notice to the
other Party of the claimed breach, and the other Party shall have sixty
(60) days to cure such breach, which period shall have expired before either
Party may enforce rights to indemnification hereunder. Cure of the breach within
such sixty (60) day period shall not relieve the breaching Party from its
obligations to indemnify the other Party for the Losses suffered by the other
Party on account of the breach by the breaching Party.
          (c) The indemnification provisions contained in this Section 11 shall
survive the termination of this Agreement.
          SECTION 12. Termination. This Purchase Agreement shall automatically
expire and terminate upon the earlier of (i) December 31, 2010 (the “Initial
Termination Date”) and (ii) the date upon which the Origination Agreement is
terminated in accordance with the terms thereof. If the Origination Agreement
shall have been extended for an extension term, this Agreement shall be
automatically extended for the same extension term without any action by the
parties hereto (the “Extension Term”). Notwithstanding the foregoing, in the
event that (A) a Party shall materially breach any of its representations,
warranties or covenants or shall materially default in the performance of any of
its duties or obligations hereunder, and such breach or default shall not be
substantially cured within sixty (60) days after written notice specifying the
breach or default has been given by the non-breaching or non-defaulting Party,
such non-breaching or non-defaulting Party may, by giving written notice thereof
to the breaching or defaulting Party, terminate this Agreement for cause as of a
future date specified in such notice of termination; (B) an insolvency,
bankruptcy or similar proceeding shall have been commenced, or a decree or order
of an appropriate court, agency or supervisory authority for the appointment of
a conservator, receiver or liquidator shall have been entered against the other
Party (the “Bankrupt Party”), then the other Party may, by giving written notice
thereof to the Bankrupt Party, terminate this Agreement for cause as of a future
date specified in such notice of termination; (C) PHH’s good standing with HUD
or both Fannie Mae and Freddie Mac shall have been revoked for cause (it being
understood that PHH may choose to cease doing business with one but not both of
Fannie Mae or Freddie Mac) and PHH fails to have such good standing
Loan Purchase and Sale Agreement

14



--------------------------------------------------------------------------------



 



reinstated within thirty (30) days, then MLCC may, by giving notice thereof to
PHH, terminate this Agreement for cause as of a future date specified in such
notice of termination; or (D) a PHH Competitor Change of Control shall have
occurred, then at any time after MLCC shall have received notice of such PHH
Competitor Change of Control, MLCC may, by giving written notice thereof to PHH,
terminate this Agreement as of a future date specified in such notice of
termination; (E) a PHH Change of Control (other than a PHH Competitor Change of
Control) shall have occurred, then at any time within 30 days after the two year
anniversary of such PHH Change of Control, MI., may, by giving written notice
thereof to PHH, terminate this Agreement as of a future date specified in such
notice of termination; or (F) PHH shall have materially breached any of its
representations, warranties or covenants contained in the Trademark Use
Agreement and such breach shall not have been cured within the time frame
prescribed therein, then MLCC may, by giving written notice thereof to PHH,
terminate this Agreement for cause as of a future date specified in such notice
of termination. Upon termination of this Agreement, PHH shall not be required to
purchase PHH Loans, except as to those for which an Approval Letter has been
issued; provided, however, that termination of this Agreement pursuant hereto
shall not release any party from liability for its own misrepresentation or for
any breach by it prior to such termination of any covenant, agreement or
warranty contained herein.
          SECTION 13. No Assignment. The Parties hereto shall not assign all or
any part of their respective rights or obligations arising hereunder or delegate
any duty other than as permitted by this Agreement without first obtaining the
written consent of the other party.
          SECTION 14. Governing Law. This Agreement shall be governed by, and
construed and in accordance with, the laws of the State of New York.
          SECTION 15. Lawful Conduct; Severability; Release. The Parties hereto
shall not perform, or be expected to perform, any act hereunder that is, or
reasonably believed to be, in violation of any local, state or federal law, then
such provision shall be considered null and void for purposes of this Agreement
with all other provisions remaining in full force and effect. Each party
expressly releases the other from any liability in the event either of said
parties cannot fulfill any obligation hereunder due to any prohibition under
local, state or federal laws pertaining to such obligation.
          SECTION 16. Amendments. (a) This Purchase Agreement may be amended and
any provision hereof waived, but only in a writing signed by the Party against
whom such amendment or waiver is sought to be enforced except as set forth in
paragraph (b) below.
          (b) PHH agrees that Exhibit A hereto may be amended by MLCC during the
month of January 2003 and during every second January thereafter by sending
written notice to PHH of such amendments; provided, however, that each such
amendment may change no more than ten Persons on such Exhibit; provided further,
that (i) Persons added to Exhibit A shall be Persons which are Financial
Services Firms and (ii) Exhibit A shall not at any time contain more than twenty
Persons.
          SECTION 17. Captions. The headings and captions in this Purchase
Agreement are for ease of reference only and shall not be relied upon in
construing any provision hereof.
Loan Purchase and Sale Agreement

15



--------------------------------------------------------------------------------



 



          SECTION 18. Notices. All notices and statements to be given under this
Purchase Agreement are to be in writing, delivered by hand, facsimile, overnight
express or similar service, or first class United States mail, postage prepaid
and registered or certified with return receipt requested, or facsimile, to the
following addresses or facsimile numbers, as applicable (which addresses and
facsimile numbers may be revised by written notice):
MLCC:
Merrill Lynch Credit Corporation
4802 Deer Lake Drive East
Jacksonville, FL 32246-6484
Attention: President
          with a copy to:
Merrill Lynch Credit Corporation
4802 Deer Lake Drive East
Jacksonville, FL 32246-6484
Attention: General Counsel
PHH:
Cendant Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, NJ 08054
Attention: Robert C. Andwood
Mail Stop CS
Facsimile: 856-917-6702
          with a copy to:
Cendant Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, NJ 08054
Attention: William F. Brown
Senior Vice President & General Counsel
Mail Stop LGL
Facsimile: 856-917-9422
     All written notices and statements shall be deemed given, delivered,
received and effective upon personal delivery or receipt of facsimile.
          SECTION 19. Counterparts. This Purchase Agreement may be executed in
any number of counterparts. Each counterpart so executed shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.
          SECTION 20. No Waivers; Remedies Cumulative. The waiver of any breach
of this Purchase Agreement shall not be construed to be a waiver of any other or
subsequent breach.
Loan Purchase and Sale Agreement

16



--------------------------------------------------------------------------------



 



All remedies afforded by this Purchase Agreement for a breach hereof shall be
cumulative (that is, in addition to all other remedies provided for herein or by
law or in equity).
          SECTION 21. Binding Effect. This Purchase Agreement shall inure to the
benefit of and be binding upon the Parties hereto and, except as otherwise
limited herein, their respective successors and permitted assigns.
          SECTION 22. Benefit of Parties Only. This Purchase Agreement is made
for the sole benefit of the Parties hereto and of their respective successors
and assigns. Nothing herein shall create, or be deemed to create, a relationship
between the Parties hereto, or either of them, and any third person in the
nature of a third party beneficiary, equitable lien or fiduciary relationship.
There are no intended third party beneficiaries of this Agreement.
          Further, except as otherwise provided in this Agreement, the
relationship between the parties is that of seller and purchaser and not a
partnership or joint venture, and PHH is not, and shall not represent to third
parties that it is acting as an agent for, and on behalf of, MLCC.
          SECTION 23. Construction. This Purchase Agreement shall be construed
fairly as to both Parties and not in favor of or against either Party,
regardless of which Party prepared this Purchase Agreement.
          SECTION 24. Further Assurances; Survival. The representations and
warranties contained in this Agreement shall survive the sale of the PHH Loans
to PHH and shall not terminate, notwithstanding the termination of this
Agreement, any restrictive or qualified endorsement on any Mortgage Note or
PHH’s examination or failure to examine any Mortgage File or PHH’s approval of
any such PHH Loan for purchase. In addition, the provisions contained in
Sections 10 and 11 shall survive the termination of this Agreement.
          SECTION 25. Cooperation. The Parties acknowledge that the success of
their efforts under this Purchase Agreement depends on the cooperation of each
of them. Accordingly, each of the Parties shall use its best efforts and confer
in good faith in an attempt to agree upon any matter hereunder which requires
such agreement and to effect any and all improvements, modifications or
enhancements of the internal systems of either Party hereto, all as soon as
possible.
Loan Purchase and Sale Agreement

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned Parties has caused this
Purchase Agreement to be duly executed and delivered by one of its duly
authorized officers, all as of the Effective Date.

                  CENDANT MORTGAGE CORPORATION
     d/b/a PHH MORTGAGE SERVICES
 
                By:   /s/ Terence Edwards          
 
                Name:    
 
           
 
                Title:    
 
           
 
                MERRILL LYNCH CREDIT
          CORPORATION
 
                By:   /s/ Kevin O’ Hanlon          
 
                Name:    
 
           
 
                Title:    
 
           

Loan Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



MERRILL LYNCH CREDIT CORPORATION
December 15, 2000
Mr. Robert E. Groody
Senior Vice President — Finance
Cendant Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, NJ 08504
Dear Bob:
          In connection with the Asset Purchase Agreement dated as of the date
hereof between Cendant Mortgage Corporation (“Cendant”) and Merrill Lynch Credit
Corporation (“MLCC”) (the “Asset Purchase Agreement”) and the transactions
contemplated thereby, Cendant shall be obligated to purchase the Pipeline Loans
pursuant to Section 2(c) of the Loan Purchase Agreement (as such term is defined
in the Asset Purchase Agreement) for an amount to be determined as provided in
paragraph 2 of this letter agreement (this “Letter Agreement”) (such amount, as
determined in accordance with the following paragraph, the “Aggregate Pipeline
Loan Purchase Price”). Further, in accordance with the Origination Assistance
Agreement, MLCC shall be obligated to pay origination assistance fees to PHH
with respect to any Pipeline Loan that becomes a Mortgage Loan in amounts as set
forth in paragraph 3 of this Letter Agreement. In return, MLCC shall receive
from Cendant [* * *] as value for the sale of the servicing rights with respect
thereto under either of the Servicing Rights Purchase and Sale Agreement dated
as of January 28, 2000, as amended, between Cendant and MLCC, or the Servicing
Rights Purchase and Sale Agreement dated as of December 15, 2000 between Cendant
and MLCC.
          No later than[* * *], Cendant and MLCC shall determine and set the
Aggregate Pipeline Loan Purchase Price in accordance with Schedule I attached
hereto.
          Upon the closing and funding of any Pipeline Loan, MLCC shall pay to
PHH an origination assistance fee in an amount as specified on Schedule II
hereto.
          If you are in agreement with the foregoing, please acknowledge such
agreement by signing in the space provided below.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

Loan Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



          Initially capitalized terms not otherwise defined in this Letter
Agreement (including the schedules attached hereto) shall have the meanings set
forth in the Loan Purchase and Sale Agreement or the Origination Assistance
Agreement, as applicable. This Letter Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but such counterparts
shall constitute one and the same instrument. This Letter Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

            Yours truly,
      /s/ Kevin O’Hanlon       Kevin O’Hanlon      President and Chief Operating
Officer     

     
Acknowledged and agreed as of this ___day of December, 2000
 
   
CENDANT MORTGAGE CORPORATION
   
 
   
/s/ Terence Edwards
         
Name:
   
Title:
   

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
ADDENDUM AGREEMENT NO. 1
TO LOAN PURCHASE AND SALE AGREEMENT
By and Between
MERRILL LYNCH CREDIT CORPORATION
and
CENDANT MORTGAGE CORPORATION
Dated as of
November 30, 2001
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  Article I        
Section 1.01
  Definitions     1  
(a)
  Certain Defined Terms     1  
(b)
  Certain Cendant Terms     3  
Section 1.02
  Incorporation of Addendum     3  
Section 1.03
  Ratification     3  
 
  Article II        
Section 2.01
  Purchase and Sale of Mortgage Loans     4  
Section 2.02
  Purchase Price     4  
Section 2.03
  Assignment of Certain Rights     4  
Section 2.04
  Program Exception Loans     4  
(a)
  Agreement to Purchase     4  
(b)
  Purchase Price     5  
 
  Article III        
Section 3.01
  No Assignment     5  
Section 3.02
  Governing Law     5  
Section 3.03
  Lawful Conduct; Severability; Release     5  
Section 3.04
  Amendments     5  
Section 3.05
  Captions     5  
Section 3.06
  Counterparts     6  
Section 3.07
  Construction     6  

 



--------------------------------------------------------------------------------



 



ADDENDUM AGREEMENT NO. 1 TO
LOAN PURCHASE AND SALE AGREEMENT
          ADDENDUM AGREEMENT NO. 1 TO LOAN PURCHASE AND SALE AGREEMENT, dated as
of November 30, 2001 and effective as of September 10, 2001 (the “Effective
Date”) (this “Addendum”), between MERRILL LYNCH CREDIT CORPORATION, a Delaware
corporation, with offices located at 4802 Deer Lake Drive East, Jacksonville,
Florida 32246 (the “MLCC”), and CENDANT MORTGAGE CORPORATION d/b/a Cendant
Mortgage Services, a New Jersey corporation, with offices located at 3000
Leadenhall Road, Mt. Laurel, New Jersey 08054 (“Cendant”).
W I T N E S S E T H:
          WHEREAS, MLCC and Cendant are parties to that certain Loan Purchase
and Sale Agreement, dated as of December 15, 2000 (the “Purchase Agreement”);
and
          WHEREAS, each of MLCC and Cendant desire to supplement the Purchase
Agreement with the terms and provisions set forth in this Addendum;
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements and covenants hereinafter set forth, MLCC and Cendant hereby agree as
follows:
ARTICLE I
DEFINITIONS;
INCORPORATION INTO AGREEMENTS
          Section 1.01 Definitions. Unless otherwise defined herein, all
initially capitalized terms used in this Addendum shall have the meanings set
forth for such terms in the Purchase Agreement, to which this Addendum shall be
attached.
          (a) Certain Defined Terms. As used in this Addendum, the following
terms shall have the following meanings:
          “Applicable Requirements” has the meaning set forth in the Purchase
Agreement; provided, however, that for purposes of this Addendum, such term
shall also include the following language after clause (A)(vii): “; and
(viii) with respect to the Correspondent Lending Program, the terms of the
Correspondent Lending Guide; and (ix) with respect to the Mortgage Broker
Program, the terms of the Mortgage Broker Guide.”
          “Borrower” means the individual or individuals obligated to repay a
mortgage loan.
          “Broker Agreement” means a “Broker Agreement” entered into by MLCC and
a Mortgage Broker in connection with the Mortgage Broker Program.

 



--------------------------------------------------------------------------------



 



          “Cendant Loans” shall mean shall mean any of the types of Mortgage
Loans listed on Schedule 1 hereto, as the same may be amended from time to time
by written agreement between MLCC and Cendant, and offered to Borrowers under
either the Correspondent Lending Program or the Mortgage Broker Program. Cendant
Loans shall also include any of the foregoing Mortgage Loans that are supported
by a Mortgage 100sm Loan or a Parent Power Mortgage Loan.
          “Correspondent Lender” means a Person in the business of originating,
making and selling first lien residential mortgage loans secured by a mortgage
on one-to-four family dwellings.
          “Correspondent Lending Guide” means the “Merrill Lynch Credit
Corporation Seller Guide”, a copy of which has been provided to Cendant, which
sets forth the terms and conditions applicable to the sale of Cendant Loans
pursuant to either the Correspondent Lending Program or the Mortgage Broker
Program, and which is amended from time to time by MLCC.
          “Correspondent Lending Program” means MLCC’s program of purchasing
Cendant Loans from Correspondent Lenders pursuant to the terms and conditions of
the Correspondent Lending Guide, the applicable Commitment and the applicable
Master Purchase Agreement. Such program also includes the underwriting of
certain Cendant Loans referred by a Correspondent Lender to MLCC, which Cendant
Loans are underwritten and delivered to MLCC in accordance with the
Correspondent Lending Guide, the applicable Commitment and the applicable Master
Purchase Agreement.
          “Delegated Loans” mean those Cendant Loans originated and closed
pursuant to and in accordance with the “Delegated Underwriting Program” (as such
term is defined in the Correspondent Lending Guide).
          “Master Purchase Agreement” means a “Master Loan Purchase and Sale
Agreement” entered into by MLCC and a Correspondent Lender, which agreement sets
forth the terms and conditions pursuant to which a Correspondent Lender agrees
to sell, and MLCC agrees to buy, Cendant Loans having such characteristics and
in such aggregate principal amounts as are agreed to between MLCC and the
applicable Correspondent Lender in accordance with the eligibility guidelines in
the Correspondent Lending Guide and the applicable “Commitment”.
          “Mortgage Broker” means a Person engaged in the business of brokering
mortgage loans and approved by MLCC, as of the date hereof or in accordance with
the terms of this Addendum, to participate in the Mortgage Broker Program.
          “Mortgage Broker Guide” means the “Mortgage Broker Manual”, a copy of
which has been provided to Cendant, which sets forth the terms and conditions
applicable to Cendant Loans and Mortgage Brokers under the Mortgage Broker
Program, as the same may be amended from time to time by MLCC.
          “Mortgage Broker Program” means MLCC’s program of underwriting Cendant
Loans referred to MLCC by Mortgage Brokers.

2



--------------------------------------------------------------------------------



 



          “Mortgage Loan” means an individual mortgage loan and all rights with
respect thereto, evidenced by a mortgage and a mortgage note.
          “Non-Table Funded Loans” means any Cendant Loan closed and funded by a
Correspondent Lender under the Correspondent Lender Program.
          “Prior Approval Loans” means any Cendant Loan for which a
Correspondent Lender, in accordance with the Correspondent Lending Guide, must
receive underwriting approval from Cendant, acting on behalf of MLCC, prior to
the Cendant Loan being closed by the Correspondent Lender.
          “Program Exception Loan” means a Mortgage Loan (a) which shall have
been closed and purchased by MLCC pursuant to either the Correspondent Lender
Program or the Mortgage Broker Program and (b) with respect to which Cendant and
MLCC shall have agreed in writing that such Mortgage Loan is a “Program
Exception Loan” and that it shall be deemed a “Cendant Loan.”
          “Table Funded Loans” means any Cendant Loan closed and funded by
Cendant on MLCC’s behalf and in MLCC’s name under the Mortgage Broker Program.
          (b) Certain Cendant Terms. The parties hereto acknowledge that
Cendant, in the day-to-day conduct of its own business, uses terms other than
the defined terms used in this Addendum. For ease of Cendant’s reference only,
and not in any manner modifying or changing the definitions set forth in
Section 1.01(a) above, or modifying or changing the use of such definitions in
this Addendum, Cendant uses the following terminology in the day-to-day conduct
of its business:
          “Tier III Loan” is used by Cendant to refer to a Table Funded Loan.
          “Tier VI Loan” is used by Cendant to refer to a Prior Approval Loan.
          “Tier VII Loan” is used by Cendant to refer to a Delegated Loan.
          “Tier VI Loan” and “Tier VII Loan” are each used by Cendant to refer
to a Non-Table Funded Loan.
          Section 1.02 Incorporation of Addendum. Unless specifically addressed
below, all terms and conditions, representations and warranties, and rights,
obligations and covenants of Cendant and MLCC set forth in the Purchase
Agreement shall apply or shall be deemed to be given or made, as the case may
be, to Cendant Loans purchased and sold pursuant to the terms of this Addendum,
and to the subject matter of this Addendum. Further, except as indicated below,
all references in the Purchase Agreement to a “Mortgage Loan” shall be deemed to
include a reference to the Cendant Loans purchased and sold pursuant to the
terms of this Addendum.
          Section 1.03 Ratification. The Purchase Agreement is hereby
supplemented by the terms and conditions of this Addendum. Except as
supplemented by this Addendum, the

3



--------------------------------------------------------------------------------



 



Purchase Agreement shall remain unmodified and in full force and effect, and is
hereby ratified and confirmed.
ARTICLE II
PURCHASE AND SALE
          Section 2.01 Purchase and Sale of Mortgage Loans. Cendant agrees to
purchase from MLCC, and MLCC agrees to sell to Cendant, all right, title and
interest in and to all Cendant Loans that have been (i) purchased by MLCC
pursuant to the Correspondent Lending Program or (ii) originated by MLCC
pursuant to the Mortgage Broker Program, in each case other than Program
Exception Loans (collectively, the “Program Loans”), including the right to
service such Program Loans, collect the servicing fee on such Program Loans, and
collect any income related thereto (the “Program Servicing Rights”), subject to
the respective representations, warranties, obligations and covenants of MLCC
and Cendant under the Purchase Agreement, including the obligation of Cendant to
service such Program Loans in accordance with the Servicing Provisions. Cendant
covenants and agrees that in exercising and performing all acts necessary and
incident to the Program Servicing Rights, it will do so in accordance with the
Servicing Provisions.
          Section 2.02 Purchase Price. Cendant shall purchase all Program Loans
from MLCC by wiring the Program Purchase Price (as defined below) for each
Program Loan in immediately available funds to an account designated by MLCC no
later than [* * *]. The “Program Purchase Price” for each Program Loan shall be
equal to [* * *].
          Section 2.03 Assignment of Certain Rights. Upon discovery by either
Cendant or MLCC of a breach of any representation or warranty made by the
Wholesale Lender in the Master Purchase Agreement or the Broker Agreement, as
the case may be, with respect to a Program Loan that materially and adversely
affects the interests of Cendant in such Program Loan, the party discovering
such breach shall give prompt written notice to the other. Upon the request of
Cendant, MLCC shall assign to Cendant any and all of its rights against the
Wholesale Lender arising from such a breach of representation or warranty. MLCC
further agrees that it shall assist Cendant, at Cendant’s sole cost and expense,
in prosecuting any claim against such Wholesale Lender arising from such a
breach of representation or warranty.
          Section 2.04 Program Exception Loans
          (a) Agreement to Purchase. Cendant agrees to purchase from MLCC, and
MLCC agrees to sell to Cendant, all right, title and interest in and to all
Program Exception Loans, including the right to service such Program Exception
Loans, collect the servicing fee on such Program Exception Loans, and collect
any income related thereto (the “Exception Loan
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

4



--------------------------------------------------------------------------------



 



Servicing Rights”, subject to the respective representations, warranties,
obligations and covenants of MLCC and Cendant under the Purchase Agreement,
including the obligation of Cendant to service such Program Exception Loans in
accordance with the Servicing Provisions. Cendant covenants and agrees that in
exercising and performing all acts necessary and incident to the Exception Loan
Servicing Rights, it will do so in accordance with the Servicing Provisions.
          (b) Purchase Price. Cendant shall purchase all Program Exception Loans
from MLCC by wiring the Exception Loan Purchase Price (as defined below) for
each Program Exception Loan in immediately available funds to an account
designated by MLCC no later than [* * *]. The “Exception Loan Purchase Price”
for each Program Exception Loan shall be equal to [* * *].
ARTICLE III
GENERAL PROVISIONS
          Section 3.01 No Assignment. The parties hereto shall not assign all or
any part of their respective rights or obligations arising hereunder or delegate
any duty other than as permitted by this Addendum without first obtaining the
written consent of the other party.
          Section 3.02 Governing Law. This Addendum shall be governed by, and
construed and in accordance with, the laws of the State of New York.
          Section 3.03 Lawful Conduct; Severability; Release. The parties hereto
shall not perform, or be expected to perform, any act hereunder that is, or is
reasonably believed to be, in violation of any local, state or federal law. If
any provision of this Addendum is now or later in violation of any local, state
or federal law, then such provision shall be considered null and void for
purposes of this Addendum with all other provisions remaining in full force and
effect. The parties agree to cooperate in good faith to replace any such
provision which is so rendered null and void with a substitute provision that
approximates as nearly as practicable the parties’ original substantive intent
and that does not violate any local, state or federal law. Each party expressly
releases the other from any liability in the event either of said parties cannot
fulfill any obligation hereunder due to any prohibition under local, state or
federal laws pertaining to such obligation.
          Section 3.04 Amendments. This Addendum may be amended and any
provision hereof waived, but only in a writing signed by the party against whom
such amendment or waiver is sought to be enforced.
 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

5



--------------------------------------------------------------------------------



 



          Section 3.05 Captions. The headings and captions in this Addendum are
for ease of reference only and shall not be relied upon in construing any
provision hereof.
          Section 3.06 Counterparts. This Addendum may be executed in any number
of counterparts. Each counterpart so executed shall be deemed an original, but
all such counterparts shall together constitute one and the same instrument.
          Section 3.07 Construction. This Addendum shall be construed fairly as
to both parties and not in favor of or against either party, regardless of which
party prepared this Addendum.

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned parties has caused this
Addendum to be duly executed and delivered by one of its duly authorized
officers, all as of the date first written above.

            CENDANT MORTGAGE CORPORATION
     d/b/a PHH MORTGAGE SERVICES
      By:   /s/ Robert E. Groody         Name:   Robert E. Groody       
Title:   COO     

            MERRILL LYNCH CREDIT CORPORATION
      By:     /s/ Donald J. McEnerney         Name:   Donald J. McEnerney       
Title:   Vice President     

7



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 1
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
CENDANT MORTGAGE CORPORATION
Dated as of
December 21, 2001
 

 



--------------------------------------------------------------------------------



 



LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 1
          LOAN PURCHASE AND SALE AGREEMENT AMENDMENT NO. 1, dated as of
December 21, 2001 and effective as of July 1, 2001 (this “Amendment Agreement”),
by and between MERRILL LYNCH CREDIT CORPORATION, a Delaware corporation, with
offices located at 4802 Deer Lake Drive East, Jacksonville, Florida 32246
(“MLCC”), and CENDANT MORTGAGE CORPORATION d/b/a PHH Mortgage Services, a New
Jersey corporation, with offices located at 3000 Leadenhall Road, Mt. Laurel,
New Jersey 08504 (“Cendant”).
          WHEREAS, MLCC and Cendant are parties to a Loan Purchase and Sale
Agreement, dated as of December 15, 2000 (the “Purchase Agreement”); and
          WHEREAS, each of MLCC and Cendant wishes to amend the Purchase
Agreement in order to properly reflect the current relationship between the
parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
          SECTION 1. Amendments to the Purchase Agreement. The Purchase
Agreement is hereby amended as follows:
     (a) Section 1 (a). Section 1(a) of the Purchase Agreement is amended by
deleting the defined terms “Alternative Loans” and “Mortgage Loan” in their
entirety and replacing such terms with the following:
“Alternative Loans” shall mean any of the types of Mortgage Loans listed on
Schedule 1 hereto, as the same may be amended from time to time by written
agreement between MLCC and Cendant.
“Mortgage Loan” means a domestic, consumer purpose, one-to-four family
(including cooperatives and condominiums) residential purchase money or
refinance closed-end mortgage loan or open-ended mortgage loan. The term
“Mortgage Loan” as used herein shall include, but not be limited to, Conforming
Conventional Mortgage Loans, Jumbo/Non-Conforming Mortgage Loans, PrimeFirst®
Loans, Construction Loans, Equity Access Loans, Three Year ARMs, and Five Year
ARMs. This definition is subject to the terms of Section 1(c).
     Section 1 (a) of the Purchase Agreement is further amended by adding, in
alphabetical order, the following defined terms.
“Five Year ARMs” means an adjustable rate Mortgage Loan for which the interest
rate is fixed for the first five (5) years thereof.

 



--------------------------------------------------------------------------------



 



“Non-Fixed Rate Equity Access Loan” means any Equity Access Loan that does not
have a fixed interest rate.
“Three Year ARMs” means an adjustable rate Mortgage Loan for which the interest
rate is fixed for the first three (3) years thereof.
     (b) Exhibit D. Exhibit D to the Purchase Agreement is amended by deleting
the text of such exhibit in its entirety and replacing it with the Exhibit D
attached hereto. This Section 1(b) of this Amendment Agreement shall be
effective as of, and retroactive to, all PHH Loans purchased and sold under the
Purchase Agreement on and after July 1, 2001.
     (c) Schedule 1. The Purchase Agreement is hereby amended by adding Schedule
l attached to this Amendment Agreement as Schedule 1 to the Purchase Agreement.
          SECTION 2. Governing Law. This Amendment Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
          SECTION 3. Headings. The descriptive headings contained in this
Amendment Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement.
          SECTION 4. Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          SECTION 5. Ratification. Except as amended hereby, the Purchase
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.
          SECTION 6. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:     /s/ Kevin O’Hanlon           Name:   Kevin O’Hanlon       
  Title:   President     

            CENDANT MORTGAGE CORPORATION
      By:     /s/ Robert E. Groody           Name:   Robert E. Groody       
  Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



 
LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 2
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
CENDANT MORTGAGE CORPORATION
Dated as of
December 30, 2002
 

 



--------------------------------------------------------------------------------



 



LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 2
          LOAN PURCHASE AND SALE AGREEMENT AMENDMENT NO. 2, dated and effective
as of December 30, 2002 (this “Amendment Agreement”), by and between MERRILL
LYNCH CREDIT CORPORATION, a Delaware corporation, with offices located at 4802
Deer Lake Drive East, Jacksonville, Florida 32246 (“MLCC”), and CENDANT MORTGAGE
CORPORATION d/b/a PHH Mortgage Services, a New Jersey corporation, with offices
located at 3000 Leadenhall Road, Mt. Laurel, New Jersey 08504 (“Cendant”).
          WHEREAS, MLCC and Cendant are parties to a Loan Purchase and Sale
Agreement, dated as of December 15, 2000, and amended by a certain Loan Purchase
and Sale Agreement No. 1 dated as of December 21, 2001 (collectively, the
“Purchase Agreement”);
          WHEREAS, MLCC and Cendant amended the Purchase Agreement pursuant to
the terms of a certain Loan Purchase and Sale Agreement No. 1 dated as of
December 21, 2001;
          WHEREAS, each of MLCC and Cendant again wishes to amend the Purchase
Agreement in order to properly reflect the current relationship between the
parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
          SECTION 1. Amendment to the Purchase Agreement. Exhibit D to the
Purchase Agreement is hereby amended by deleting the text of such exhibit in its
entirety and replacing it with the Exhibit D attached hereto. This Section 1 of
this Amendment Agreement shall be effective as of all PHH Loans purchased and
sold under the Purchase Agreement on and after December 30, 2002.
          SECTION 2. Governing Law. This Amendment Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
          SECTION 3. Headings. The descriptive headings contained in this
Amendment Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement.
          SECTION 4. Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          SECTION 5. Ratification. Except as amended hereby, the Purchase
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.
          SECTION 6. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:     /s/ Kevin O’Hanlon           Name:     Kevin O’Hanlon       
  Title:     President     

            CENDANT MORTGAGE CORPORATION
      By:     /s/ Robert E. Groody           Name:     Robert E. Groody       
  Title:     Senior Vice President     

 



--------------------------------------------------------------------------------



 



 
LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 3
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
CENDANT MORTGAGE CORPORATION
Dated as of
June 30, 2003
 

 



--------------------------------------------------------------------------------



 



LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 3
          LOAN PURCHASE AND SALE AGREEMENT AMENDMENT NO. 3, dated and effective
as of June 30, 2003 (this “Amendment Agreement”), by and between MERRILL LYNCH
CREDIT CORPORATION, a Delaware corporation, with offices located at 4802 Deer
Lake Drive East, Jacksonville, Florida 32246 (“MLCC”), and CENDANT MORTGAGE
CORPORATION d/b/a PHH Mortgage Services, a New Jersey corporation, with offices
located at 3000 Leadenhall Road, Mt. Laurel, New Jersey 08504 (“Cendant”).
          WHEREAS, MLCC and Cendant are parties to a Loan Purchase and Sale
Agreement, dated as of December 15, 2000, and amended by a certain Loan Purchase
and Sale Agreement Amendment No. 1 dated as of December 21, 2001 and a certain
Loan Purchase and Sale Agreement Amendment No. 2 dated as of December 30, 2002
(collectively, the “Purchase Agreement”);
          WHEREAS, each of MLCC and Cendant again wishes to amend the Purchase
Agreement in order to properly reflect the current relationship between the
parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
          SECTION 1. Amendment to the Purchase Agreement. Exhibit D to the
Purchase Agreement is hereby amended by deleting the text of such exhibit in its
entirety and replacing it with the Exhibit D attached hereto. This Section 1 of
this Amendment Agreement shall be effective as of all PHH Loans purchased and
sold under the Purchase Agreement on and after June 30, 2003.
          SECTION 2. Governing Law. This Amendment Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
          SECTION 3. Headings. The descriptive headings contained in this
Amendment Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement.
          SECTION 4. Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          SECTION 5. Ratification. Except as amended hereby, the Purchase
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.
          SECTION 6. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:     /s/ Lawrence P. Washington           Name:     Lawrence P.
Washington          Title:     President        CENDANT MORTGAGE CORPORATION
      By:     /s/ Robert E. Groody           Name:      Robert E. Groody       
  Title:     Chief Operating Officer     

 



--------------------------------------------------------------------------------



 



 
LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 4
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
CENDANT MORTGAGE CORPORATION
Dated as of
December 29, 2003
 

 



--------------------------------------------------------------------------------



 



LOAN PURCHASE AND SALEAGREEMENT
AMENDMENT NO. 4
          LOAN PURCHASE AND SALE AGREEMENT AMENDMENT NO.4, dated and effective
as of December 29, 2003 (this “Amendment Agreement”), by and between MERRILL
LYNCH CREDIT CORPORATION, a Delaware corporation, with offices located at 4802
Deer Lake Drive East, Jacksonville, Florida 32246 (“MLCC”), and CENDANT MORTGAGE
CORPORATION d/b/a PHH Mortgage Services, a New Jersey corporation, with offices
located at 3000 Leadenhall Road, Mt. Laurel, New Jersey 08504 (“Cendant”).
          WHEREAS, MLCC and Cendant are parties to a Loan Purchase and Sale
Agreement, dated as of December 15, 2000, and amended by a certain Loan Purchase
and Sale Agreement No. 1 dated as of December 21, 2001, a certain Loan Purchase
and Sale Agreement No. 2 dated as of December 30, 2002, and a certain Loan
Purchase and Sale Agreement No. 3 dated as of June 30, 2003 (collectively, the
“Purchase Agreement”);
          WHEREAS, each of MLCC and Cendant again wishes to amend the Purchase
Agreement in order to properly reflect the current relationship between the
parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
          SECTION 1. Amendment to the Purchase Agreement. Exhibit D to the
Purchase Agreement is hereby amended by deleting the text of such exhibit in its
entirety and replacing it with the Exhibit D attached hereto. This Section 1 of
this Amendment Agreement shall be effective as of all PHH Loans purchased and
sold under the Purchase Agreement on and after December 29, 2003.
          SECTION 2. Governing Law. This Amendment Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
          SECTION 3. Headings. The descriptive headings contained in this
Amendment Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement.
          SECTION 4. Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          SECTION 5. Ratification. Except as amended hereby, the Purchase
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.
          SECTION 6. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:     /s/ Lawrence P. Washington           Name:     Lawrence P.
Washington          Title:     President        CENDANT MORTGAGE CORPORATION
      By:     /s/ Robert E. Groody           Name:     Robert E. Groody       
  Title:     Chief Operating Officer     

 



--------------------------------------------------------------------------------



 



 
LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 5
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
CENDANT MORTGAGE CORPORATION
Dated as of
June 28, 2004
 

 



--------------------------------------------------------------------------------



 



LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 5
          LOAN PURCHASE AND SALE AGREEMENT AMENDMENT NO. 5, dated and effective
as of June 28, 2004 (this “Amendment Agreement”), by and between MERRILL LYNCH
CREDIT CORPORATION, a Delaware corporation, with offices located at 4802 Deer
Lake Drive East, Jacksonville, Florida 32246 (“MLCC”), and CENDANT MORTGAGE
CORPORATION d/b/a PHH Mortgage Services, a New Jersey corporation, with offices
located at 3000 Leadenhall Road, Mt. Laurel, New Jersey 08504 (“Cendant”).
          WHEREAS, MLCC and Cendant are parties to a Loan Purchase and Sale
Agreement, dated as of December 15, 2000, and amended by a certain Loan Purchase
and Sale Agreement Amendment No. 1 dated as of December 21, 2001, a certain Loan
Purchase and Sale Agreement Amendment No. 2 dated as of December 30, 2002, a
certain Loan Purchase and Sale Agreement Amendment No. 3 dated as of June 30,
2003, and a certain Loan Purchase and Sale Agreement Amendment No. 4 dated as of
December 29, 2003 (collectively, the “Purchase Agreement”);
          WHEREAS, each of MLCC and Cendant again wishes to amend the Purchase
Agreement in order to properly reflect the current relationship between the
parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
          SECTION 1. Amendment to the Purchase Agreement. Exhibit D to the
Purchase Agreement is hereby amended by deleting the text of such exhibit in its
entirety and replacing it with the Exhibit D attached hereto. This Section 1 of
this Amendment Agreement shall be effective as of all PHH Loans purchased and
sold under the Purchase Agreement on and after June 28, 2004.
          SECTION 2. Governing Law. This Amendment Agreement shall be governed
by. and construed in accordance with, the laws of the State of New York.
          SECTION 3. Headings. The descriptive headings contained in this
Amendment Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement.
          SECTION 4. Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          SECTION 5. Ratification. Except as amended hereby, the Purchase
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.

 



--------------------------------------------------------------------------------



 



          SECTION 6. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:     /s/ Lawrence P. Washington           Name:     Lawrence P.
Washington          Title:     President        CENDANT MORTGAGE CORPORATION
      By:     /s/ Robert E. Groody           Name:     Robert E. Groody       
  Title:     Chief Operating Officer     

 



--------------------------------------------------------------------------------



 



 
LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 6
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
PHH MORTGAGE CORPORATION
(f/k/a Cendant Mortgage Corporation)
Dated as of
February 18, 2005
 

 



--------------------------------------------------------------------------------



 



LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 6
          LOAN PURCHASE AND SALE AGREEMENT AMENDMENT NO.6, dated and effective
as of February 18, 2005 (this “Amendment Agreement”), by and between MERRILL
LYNCH CREDIT CORPORATION, a Delaware corporation, with offices located at 4802
Deer Lake Drive East, Jacksonville, Florida 32246 (“MLCC”), and PHH MORTGAGE
CORPORATION d/b/a PHH Mortgage Services, f/k/a Cendant Mortgage Corporation, a
New Jersey corporation, with offices located at 3000 Leadenhall Road, Mt.
Laurel, New Jersey 08504 (“PHH”).
          WHEREAS, MLCC and PHH are parties to a Loan Purchase and Sale
Agreement, dated as of December 15, 2000 (as amended and supplemented as of the
date hereof, the “Purchase Agreement”);
          WHEREAS, each of MLCC and PHH desires to amend the Purchase Agreement
in order to properly reflect the current relationship between the parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
          SECTION 1. Amendments to the Purchase Agreement. The Purchase
Agreement is hereby amended as follows:
          (a) Schedule 1. Schedule 1 to the Purchase Agreement is hereby amended
by deleting the text of such Schedule in its entirety and replacing it with the
Schedule 1 attached to this Amendment Agreement.
          (b) Section 1(a). Section 1(a) of the Purchase Agreement is hereby
amended by adding, in alphabetical order, the following defined terms:
“Five Year ARM/Conforming Mortgage Loan” means a Five Year ARM Mortgage Loan for
which the principal balance thereof as of the date of origination does not
exceed the loan amount for a Conforming Conventional Mortgage Loan.
“Five Year ARM/Jumbo/Non-Conforming Mortgage Loan” means a Five Year ARM
Mortgage Loan for which the principal balance thereof as of the date of
origination exceeds the maximum loan amount for a Conforming Conventional
Mortgage Loan.
“Fixed-Rate Equity Access® Loan” means any Equity Access® Loan that has a fixed
interest rate.

 



--------------------------------------------------------------------------------



 



“Three Year ARM/Conforming Mortgage Loan” means a Three Year ARM Mortgage Loan
for which the principal balance thereof as of the date of origination does not
exceed the loan amount for a Conforming Conventional Mortgage Loan.
“Three Year ARM/Jumbo/Non-Conforming Mortgage Loan” means a Three Year ARM
Mortgage Loan for which the principal balance thereof as of the date of
origination exceeds the maximum loan amount for a Conforming Conventional
Mortgage Loan.
          (c) Section 2. Section 2 of the Purchase Agreement is hereby amended
by adding thereto a new sub-section, Section 2(e), which shall provide in its
entirety as follows:
“(e) MLCC may agree to sell to PHH, and PHH may agree to purchase from MLCC,
from time to time one or more PrimeFirst® Loans that have been originated in
accordance with and under the terms of the Origination Agreement. Each such
PrimeFirst® Loan, including the related Servicing Rights, shall be sold pursuant
to, and in accordance with, the terms and provisions of this Purchase Agreement,
and shall be a “PHH Loan,” and not an “Alternative Loan,” for all purposes of
this Purchase Agreement, including, without limitation, Section 2 hereof.”
          (d) Exhibit D. Exhibit D to the Purchase Agreement is hereby amended
by deleting the text of such exhibit in its entirety and replacing it with the
Exhibit D attached to this Amendment Agreement.
          (e) Section 1 of this Amendment Agreement shall be effective as of all
applicable Mortgage Loans purchased and sold under the Purchase Agreement on and
after February 18, 2005.
          SECTION 2. Governing Law. This Amendment Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
          SECTION 3. Headings. The descriptive headings contained in this
Amendment Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Amendment Agreement.
          SECTION 4. Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          SECTION 5. Ratification. Except as amended hereby, the Purchase
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.
          SECTION 6. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:     /s/ Lawrence P. Washington           Name:     Lawrence P.
Washington          Title:     President        PHH MORTGAGE CORPORATION
      By:     /s/ Gregory A. Gentek           Name:     Gregory A. Gentek       
  Title:     Senior Vice President     

 



--------------------------------------------------------------------------------



 



 
LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 7
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
PHH MORTGAGE CORPORATION
(f/k/a Cendant Mortgage Corporation)
Dated as of
July 1, 2005
 

 



--------------------------------------------------------------------------------



 



LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 7
          LOAN PURCHASE AND SALE AGREEMENT AMENDMENT NO. 7, dated and effective
as of July 1, 2005 (this “Amendment Agreement”), by and between MERRILL LYNCH
CREDIT CORPORATION, a Delaware corporation, with offices located at 4802 Deer
Lake Drive East, Jacksonville, Florida 32246 (“MLCC”), and PHH MORTGAGE
CORPORATION d/b/a PHH Mortgage Services, f/k/a Cendant Mortgage Corporation, a
New Jersey corporation, with offices located at 3000 Leadenhall Road, Mt.
Laurel, New Jersey 08504 (“PHH”).
          WHEREAS, MLCC and PHH are parties to a Loan Purchase and Sale
Agreement, dated as of December 15, 2000 (as amended and supplemented as of the
date hereof, the “Purchase Agreement”);
          WHEREAS, each of MLCC and PHH desires to amend the Purchase Agreement
in order to properly reflect the current relationship between the parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
          SECTION 1. Amendments to the Purchase Agreement. The Purchase
Agreement is hereby amended as follows:
          (a) Schedule 1. Schedule 1 to the Purchase Agreement is hereby amended
by deleting the text of such Schedule in its entirety and replacing it with the
Schedule 1 attached to this Amendment Agreement.
          (b) Exhibit D. Exhibit D to the Purchase Agreement is hereby amended
by deleting the text of such exhibit in its entirety and replacing it with the
Exhibit D attached to this Amendment Agreement.
          (c) Section 1 of this Amendment Agreement shall be effective as of all
applicable Mortgage Loans purchased and sold under the Purchase Agreement on and
after July 1, 2005.
          SECTION 2. Governing Law. This Amendment Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
          SECTION 3. Headings. The descriptive headings contained in this
Amendment Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Amendment Agreement.
          SECTION 4. Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties

 



--------------------------------------------------------------------------------



 



hereto in separate counterparts, each of which when executed and delivered shall
be deemed to be an original but all of which taken together shall constitute one
and the same agreement.
          SECTION 5. Ratification. Except as amended hereby, the Purchase
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.
          SECTION 6. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:     /s/ Lawrence P. Washington           Name:     Lawrence P.
Washington          Title:     President        PHH MORTGAGE CORPORATION
      By:     /s/ Gregory A. Gentek           Name:     Gregory A. Gentek       
  Title:     Senior Vice President     

 



--------------------------------------------------------------------------------



 



 
LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 8
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
PHH MORTGAGE CORPORATION
(f/k/a Cendant Mortgage Corporation)
Dated as of
January 1, 2006
 

 



--------------------------------------------------------------------------------



 



LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 8
          LOAN PURCHASE AND SALE AGREEMENT AMENDMENT NO. 8, dated and effective
as of January 1, 2006 (this “Amendment Agreement”), by and between MERRILL LYNCH
CREDIT CORPORATION, a Delaware corporation, with offices located at 4802 Deer
Lake Drive East, Jacksonville, Florida 32246 (“MLCC”), and PHH MORTGAGE
CORPORATION d/b/a PHH Mortgage Services, f/k/a Cendant Mortgage Corporation, a
New Jersey corporation, with offices located at 3000 Leadenhall Road, Mt.
Laurel, New Jersey 08504 (“PHH”).
          WHEREAS, MLCC and PHH are parties to a Loan Purchase and Sale
Agreement, dated as of December 15, 2000 (as amended and supplemented as of the
date hereof, the “Purchase Agreement”);
          WHEREAS, each of MLCC and PHH desires to amend the Purchase Agreement
in order to properly reflect the current relationship between the parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
          SECTION 1. Amendments to the Purchase Agreement. The Purchase
Agreement is hereby amended as follows:
          (a) Schedule 1. Schedule 1 to the Purchase Agreement is hereby amended
by deleting the text of such Schedule in its entirety and replacing it with the
Schedule 1 attached to this Amendment Agreement.
          (b) Exhibit D. Exhibit D to the Purchase Agreement is hereby amended
by deleting the text of such exhibit in its entirety and replacing it with the
Exhibit D attached to this Amendment Agreement.
          (c) Section 1 of this Amendment Agreement shall be effective as of all
applicable Mortgage Loans purchased and sold under the Purchase Agreement on and
after January 1, 2006.
          SECTION 2. Governing Law. This Amendment Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
          SECTION 3. Headings. The descriptive headings contained in this
Amendment Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Amendment Agreement.
          SECTION 4. Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties

 



--------------------------------------------------------------------------------



 



hereto in separate counterparts, each of which when executed and delivered shall
be deemed to be an original but all of which taken together shall constitute one
and the same agreement.
          SECTION 5. Ratification. Except as amended hereby, the Purchase
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.
          SECTION 6. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:     /s/ Lawrence P. Washington           Name:     Lawrence P.
Washington          Title:     President        PHH MORTGAGE CORPORATION
      By:     /s/ Gregory A. Gentek           Name:     Gregory A. Gentek       
  Title:     Senior Vice President     

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 9
By and Between
MERRILL LYNCH CREDIT CORPORATION
AND
PHH MORTGAGE CORPORATION
(f/k/a Cendant Mortgage Corporation)
Dated as of
March 24, 2006
 

 



--------------------------------------------------------------------------------



 



LOAN PURCHASE AND SALE AGREEMENT
AMENDMENT NO. 9
          LOAN PURCHASE AND SALE AGREEMENT AMENDMENT NO. 9, dated and effective
as of March 24, 2006 (this “Amendment Agreement”), by and between MERRILL LYNCH
CREDIT CORPORATION, a Delaware corporation, with offices located at 4802 Deer
Lake Drive East, Jacksonville, Florida 32246 (“MLCC”), and PHH MORTGAGE
CORPORATION d/b/a PHH Mortgage Services, f/k/a Cendant Mortgage Corporation, a
New Jersey corporation, with offices located at 3000 Leaden hall Road, Mt.
Laurel, New Jersey 08504 (“PHH”).
          WHEREAS, MLCC and PHH are parties to a Loan Purchase and Sale
Agreement, dated as of December 15, 2000 (as amended and supplemented as of the
date hereof, the “Purchase Agreement”);
          WHEREAS, each of MLCC and PHH desires to amend the Purchase Agreement
in order to properly reflect the current relationship between the parties;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth in this Amendment Agreement, the parties
hereto agree as follows:
          SECTION 1. Amendments to the Purchase Agreement. The Purchase
Agreement is hereby amended as follows:
     (a) Section 1(a). The following definition is added to Section 1(a):
     “‘Non-Alternative Mortgage Loan’ means any Mortgage Loan that is not an
Alternative Loan.”
     (b) Section 2(a). Section 2(a) is amended in its entirety by replacing the
text thereof with the following text:
     “Except as otherwise provided herein, PHH agrees to purchase from MLCC, and
MLCC agrees to sell to PHH, all right, title and interest in and to (A) all
Non-Alternative Mortgage Loans that have been originated in accordance with and
under the terms of the Origination Agreement and (B) any Alternative Loans that
have been originated in accordance with and under the terms of the Origination
Agreement and with respect to which PHH and MLCC have agreed in writing are to
be purchased and sold hereunder (the mortgage loans referred to in clauses
(A) and (B), collectively, “PHH Loans”), including the right to service such PHH
Loans, collect the servicing fee on such PHH Loans, and collect any income
related thereto (“Servicing Rights”), subject to the respective representations,
warranties and covenants of the Parties under this Purchase Agreement, including
the obligation of PHH to service such PHH Loans in accordance with the Servicing
Provisions. Except as provided in clause (B) above, PHH shall have no obligation
to purchase, and MLCC shall have no obligation to sell, any Alternative Loans
hereunder. PHH covenants and agrees that in exercising and performing all acts

 



--------------------------------------------------------------------------------



 



necessary and incident to the Servicing Rights, it will do so in accordance with
the Servicing Provisions.”
     (c) Section 5. Section 5 is amended in its entirety by replacing the text
thereof with the following text:
     “Except as provided in clause (B) of Section 2(a) hereof, MLCC retains the
right, at its sole option and discretion, to sell to a third party any
Alternative Loan. For each such Alternative Loan, the transfer of servicing
rights shall be governed by the terms and conditions of the Servicing Rights
Purchase and Sale Agreement, dated as of January 28, 2000, as amended, by and
between PHH and MLCC, and PHH shall service such Alternative Loans pursuant to
the terms of the Portfolio Servicing Agreement.”
          SECTION 2. Governing Law. This Amendment Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
          SECTION 3. Headings. The descriptive headings contained in this
Amendment Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Amendment Agreement.
          SECTION 4. Counterparts. This Amendment Agreement may be executed
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
          SECTION 5. Ratification. Except as amended hereby, the purchase
Agreement shall remain unmodified and in full force and effect, and is hereby
ratified and confirmed.
          SECTION 6. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            MERRILL LYNCH CREDIT CORPORATION
      By:     /s/ Lawrence P. Washington           Name:     Lawrence P.
Washington          Title:     Chairman and President        PHH MORTGAGE
CORPORATION
      By:     /s/ Gregory A. Gentek           Name:               Title:        
 

 